DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/21 has been entered. 
Claim Rejections - 35 USC § 112
Claims 1, 6, 9, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 21 each recites the limitation "the composition of said wrinkled coating".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	1, 6, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Saewert et al. (US 3,041,195) in view of Basu et al. (Mechanism of wrinkle formation in curing coatings, Progress in Organic Coatings, Vol 53, Issue 1, 2005, pp 1-16), Ludemann et al. (WO 2015/199796) and Clark (US 2001/0033432).
Regarding claims 1 and 21, Saewert et al. teaches a wrinkled coating on a substrate (See Title, col. 1, lines 64-67, col. 2, lines 1-4), comprising: a substrate (col. 1, lines 64-67); and a curing layer on top of the substrate (col. 1, lines 42-58) and the curing layer includes a partially cured portion directly atop the substrate (col. 9, lines 63-65) where the wrinkles are on the surface.
Saewert et al. discloses that using a small amount of curing agent allows the lower layer of film to cure at a slower rate than the cure being developed on the surface (col. 3, lines 23-26). 
Saewert et al. fails to teach wherein the curing initiator is a UV curing initiator.
However, Basu et al. teaches that wrinkle formation can occur by curing thermally (including using epoxy as disclosed by Saewert) or by UV radiation or by a combination of both (page 10, section 3.2 second paragraph). Basu et al. teaches that wrinkles are formed from UV radiation using a composition that include UV initiator (page 4, section 2.1.5 and Table 1). Basu et al. also discloses that wrinkles formed from thermal curing (as disclosed by Saewert) and those formed from UV curing produce wrinkles of different thicknesses, wavelengths, amplitudes, textures, patterns and/or sizes (pages 5-6, section 3, Figure 1). 
It would have been obvious to one of ordinary skill in the art to produce wrinkle finish in Saewert using the UV curing composition of Basu et al., in addition to the wrinkles produced by Saewert, in order to produce a finish with varying pattern or texture with wrinkles of different sizes and amplitudes in order to produce a finish with desired hardness, heat resistance, and abrasion resistance.
Saewert et al. in view of Basu et al. fails to teach wherein the wrinkled coating is applied to an automotive lamp lens.
However, Ludemann et al. teaches a substrate wrinkled coating comprising: a substrate and a resin layer on top of the substrate, wherein the substrate is an automotive lamp lens (page 5, lines 13-19, page 8, lines 18-21, page 10, lines 8-14, page 15, lines 6-12) and coating provides toughness and abrasion resistance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to use the substrate wrinkled coating in an automotive lamp lens in order to provide a tough, heat-resistant, abrasion resistant coating as disclosed by Saewert et al. in view of Basu et al. on automotive lamp lens.
Saewert et al. in view of Basu et al. and Ludemann et al. is silent with respect to the structure of the automotive lamp lens. 
However, Clark teaches automotive lamp lens including an inner lens for lens for converting and focusing light beams from the light source, and an outer lens or cover to protect the inner lens from damage (paragraph [0003]). 
Therefore, it would have been obvious to include an inner lens and an outer lens in the automotive lamp lens of Saewert et al. in view of Basu et al. and Ludemann et al. in order to convert and focus light beams from the light source and protect the inner lens from damage.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to include the curing layer on top of at least one of the inner automotive lamp lens and the outer automotive lamp lens in the resulting structure of Saewert et al. in view of Basu et al., Ludemann et al. and Clark and thereby arrive at the present invention. 
Given that Saewert et al. in view of Basu et al., Ludemann et al. and Clark teach composition of the wrinkled coating, including materials and structure, identical to that presently claimed, it is clear that the composition of the wrinkled coating would intrinsically be diffusive as claimed, after curing through a radiation process, absent evidence to the contrary.
The limitation of “wherein properties of the wrinkles are controlled by one or more curing parameters” is a process limitation. It is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Saewart in view of Basu et al., Ludemann et al. and Clark meets the requirements of the claimed wrinkles, Saewart in view of Basu et al., Ludemann et al. and Clark clearly meets the requirements of present claims. Further, it is noted that Saewart discloses wherein properties of the wrinkles are controlled by one or more curing parameters (col. 2, lines 1-6 and col. 10, lines 9-10).
Given that Saewart et al. in view of Basu et al., Ludemann et al. and Clark teaches wrinkles comprising structure as presently claimed, the wrinkles are intrinsically capable of being light-diffusive, as presently claimed, absent evidence to the contrary.
Regarding claims 6 and 22, Saewert et al. teaches wherein the light-diffusive wrinkles intrinsically comprise a wrinkle density and a wrinkle height.
The recitation in the claims that the light-diffusive wrinkles comprise a wrinkle density and a wrinkle height “configured to diffuse light rays emanating through the substrate” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Saewert in view of Basu et al., Ludemann et al. and Clark disclose wrinkles as presently claimed, it is clear that the wrinkles of Saewert et al. in view of Basu et al., Ludemann et al. and Clark would be capable of performing the intended use, i.e. configured to diffuse light rays emanating through the substrate, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention. Further, given that the wrinkles necessarily have a density and a height, the wrinkles would necessarily be able to diffuse light rays emanating through the substrate.

Claims	7-9 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Saewert et al. (US 3,041,195) in view of Basu et al. (Mechanism of wrinkle formation in curing coatings, Progress in Organic Coatings, Vol 53, Issue 1, 2005, pp 1-16), Ludemann et al. (WO .
Saewert et al. in view of Basu et al., Ludemann et al. and Clark is relied upon as disclosed above.
Regarding claims 7, 8, 9, 23, 24, and 25, Saewert et al. in view of Basu et al., Ludemann et al. and Clark fails to teach further comprising: a nanoparticle coating on top of the fully cured portion.
However, Peeters et al. teaches diffusing reflector comprising a substrate and a nanoparticle coating, wherein the nanoparticle coating comprises one of gold nanoparticles or silver shell nanoparticles (paragraphs [0001] and [0008]), and wherein the nanoparticle coating is patterned (paragraphs [0003]-[0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a nanoparticle coating on top of the fully cured portion of Saewert et al. in view of Basu et al., Ludemann et al. and Clark in order to provide further diffusion (Peeters et al., paragraphs [0003]-[0005]). 
Given that Saewert et al. in view of Basu et al., Ludemann et al., Clark and Peeters et al. disclose nanoparticle coating identical to that presently claimed, it is clear that the nanoparticle coating of Saewert et al. in view of Basu et al., Ludemann et al., Clark and Peeters et al. would intrinsically impart a color to diffused light rays emanating through the substrate, as presently claimed, absent evidence to the contrary.

Claims	7-9 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Saewert et al. (US 3,041,195) in view of Basu et al. (Mechanism of wrinkle formation in curing .
Saewert et al. in view of Basu et al., Ludemann et al. and Clark is relied upon as disclosed above.
Regarding claims 7, 8, 9, 23, 24, and 25, Saewert et al. in view of Basu et al., Ludemann et al. and Clark fails to teach further comprising: a nanoparticle coating on top of the fully cured portion.
However, Lee et al. teaches coating for a vehicle head lamp comprising a substrate and a nanoparticle coating, wherein the nanoparticle coating comprises one of gold nanoparticles or silver shell nanoparticles (paragraphs [0047]-[0048] and [0141]), and wherein the nanoparticle coating is patterned (paragraph [0150]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a nanoparticle coating on top of the fully cured portion of Saewert et al. in view of Basu et al., Ludemann et al. and Clark in order to provide improved functionality, improved hydrophilicity or water repellency, increased hazing (Lee et al., paragraphs [0141] and [150]). 
Given that Saewert et al. in view of Basu et al., Ludemann et al. Clark, and Lee et al. disclose nanoparticle coating identical to that presently claimed, it is clear that the nanoparticle coating of Saewert et al. in view of Basu et al. and Lee et al. would intrinsically impart a color to diffused light rays emanating through the substrate, as presently claimed, absent evidence to the contrary.


Claims	1, 6, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Basu et al. (Mechanism of wrinkle formation in curing coatings, Progress in Organic Coatings, Vol 53, Issue 1, 2005, pp 1-16), Ludemann et al. (WO 2015/199796) and Clark (US 2001/0033432).
Regarding claims 1 and 21, Basu et al. teaches wrinkled coating on a substrate comprising substrate and curing layer on the substrate wherein the curing layer comprises resin and UV initiator (page 4, section 2.1.5, section 2.2 (first paragraph), and Table 1). Basu et al. discloses that there is a gradient in degree of curing through the depth of the coating and that the coatings cure faster near the top than near the substrate (page 8, section 3.1.2; page 15, section 4 (first paragraph)). Therefore, it is clear that the surface of the coating would be fully cured and form wrinkles while the lower layer would be partially cured. Further, given that there is only one coating layer applied, it is clear that the composition of the partially cured portion is the same as the composition of the fully cured portion as presently claimed.
Basu et al. fails to teach wherein the substrate is an automotive lamp lens.
However, Ludemann et al. teaches a substrate wrinkled coating comprising: a substrate and a resin layer on top of the substrate, wherein the substrate is an automotive lamp lens (page 5, lines 13-19, page 8, lines 18-21, page 10, lines 8-14, page 15, lines 6-12) and coating provides toughness and abrasion resistance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to use the substrate wrinkled coating in an automotive lamp lens in order to provide a tough, heat-resistant, abrasion resistant coating as disclosed by Basu et al. on automotive lamp lens.
Basu et al. in view of Ludemann et al. is silent with respect to the structure of the automotive lamp lens. 
However, Clark teaches automotive lamp lens including an inner lens for lens for converting and focusing light beams from the light source, and an outer lens or cover to protect the inner lens from damage (paragraph [0003]). 
Therefore, it would have been obvious to include an inner lens and an outer lens in the automotive lamp lens of Basu et al. in view of Ludemann et al. in order to convert and focus light beams from the light source and protect the inner lens from damage.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to include the curing layer on top of at least one of the inner automotive lamp lens and the outer automotive lamp lens in the resulting structure of Basu et al. in view of Ludemann et al. and Clark and thereby arrive at the present invention. 
Given that Basu et al. in view of Ludemann et al. and Clark teach composition of the wrinkled coating, including materials and structure, identical to that presently claimed, it is clear that the composition of the wrinkled coating would intrinsically be diffusive as claimed, after curing through a radiation process, absent evidence to the contrary.
The limitation of “wherein properties of the wrinkles are controlled by one or more curing parameters” is a process limitation. It is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Basu et al. in view of Ludemann et al. and Clark meets the requirements of the claimed wrinkles, Basu et al. in view of Ludemann et al. and Clark Further, it is noted that Basu et al. also discloses that the properties of the wrinkles are controlled by the curing parameters (page 6, section 4).
Given that Basu et al. in view of Ludemann et al. and Clark teaches wrinkles comprising structure as presently claimed, the wrinkles are intrinsically capable of being light-diffusive, as presently claimed, absent evidence to the contrary.
Regarding claims 6 and 22, Basu et al. teaches wherein the light-diffusive wrinkles intrinsically comprise a wrinkle density value and a wrinkle height dimension.
The recitation in the claims that the light-diffusive wrinkles comprise a wrinkle density and a wrinkle height “configured to diffuse light rays emanating through the substrate” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Basu et al. in view of Ludemann et al. and Clark disclose wrinkles as presently claimed, it is clear that .

Claims	7-9 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Basu et al. (Mechanism of wrinkle formation in curing coatings, Progress in Organic Coatings, Vol 53, Issue 1, 2005, pp 1-16) in view of Ludemann et al. (WO 2015/199796), Clark (US 2001/0033432), and further, in view of Peeters et al. (US 2006/0023127).
Basu et al. in view of Ludemann et al. and Clark is relied upon as disclosed above.
Regarding claims 7, 8, 9, 23, 24, and 25, Basu et al. in view of Ludemann et al. and Clark fails to teach further comprising: a nanoparticle coating on top of the fully cured portion.
However, Peeters et al. teaches diffusing reflector comprising a substrate and a nanoparticle coating, wherein the nanoparticle coating comprises one of gold nanoparticles or silver shell nanoparticles (paragraphs [0001] and [0008]), and wherein the nanoparticle coating is patterned (paragraphs [0003]-[0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a nanoparticle coating on top of the fully cured portion of Basu et al. in view of Ludemann et al. and Clark in order to provide further diffusion (Peeters et al., paragraphs [0003]-[0005]). 
Given that Basu et al. in view of Ludemann et al., Clark, and Peeters et al. disclose nanoparticle coating identical to that presently claimed, it is clear that the nanoparticle coating of Basu et al. in view of Ludemann et al., Clark, and Peeters et al. would intrinsically impart a color to diffused light rays emanating through the substrate, as presently claimed, absent evidence to the contrary.

Claims	7-9 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Basu et al. (Mechanism of wrinkle formation in curing coatings, Progress in Organic Coatings, Vol 53, Issue 1, 2005, pp 1-16) in view of Lee et al. (US 2017/0059117).
Basu et al. in view of Ludemann et al. and Clark is relied upon as disclosed above.
Regarding claims 7, 8, 9, 23, 24, and 25, Basu et al. in view of Ludemann et al. and Clark fails to teach further comprising: a nanoparticle coating on top of the fully cured portion.
However, Lee et al. teaches coating for a vehicle head lamp comprising a substrate and a nanoparticle coating, wherein the nanoparticle coating comprises one of gold nanoparticles or silver shell nanoparticles (paragraphs [0047]-[0048] and [0141]), and wherein the nanoparticle coating is patterned (paragraph [0150]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a nanoparticle coating on top of the fully cured portion of Basu et al. in view of Ludemann et al. and Clark in order to provide improved functionality, improved hydrophilicity or water repellency, increased hazing (Lee et al., paragraphs [0141] and [150]). 
Given that Basu et al. in view of Ludemann et al., Clark and Lee et al. disclose nanoparticle coating identical to that presently claimed, it is clear that the nanoparticle coating of .
Response to Arguments
Applicant's arguments filed 01/25/21 and 02/19/21 have been fully considered but they are not persuasive. Further, Applicant’s amendments and claimed subject matter are patentably indistinct from the previously submitted claims and would have been properly finally rejected on the grounds and art of record in the next Office action.
Applicant argues that Saewert fails to address any aspects related to light diffusion.
It is agreed. However, as set forth in the rejection of record above, given that Saewert et al. in view of Basu et al., Ludemann et al. and Clark teach composition of the wrinkled coating, including materials and structure, identical to that presently claimed, it is clear that the composition of the wrinkled coating would intrinsically be diffusive as claimed, absent evidence to the contrary.
Applicant argues that Basu relates the term “diffusion” with "material composition diffusion" rather than characteristics of "light diffusion" - a completely different context and dissimilar meaning.
It is agreed. However, as set forth in the rejection of record above, given that Basu et al. in view of Ludemann et al. and Clark teach composition of the wrinkled coating, including materials and structure, identical to that presently claimed, it is clear that the composition of the wrinkled coating would intrinsically be diffusive as claimed, absent evidence to the contrary.
Applicant argues that the cited references fail to specify how a fully cured wrinkled coating product is achieved with 29% or less light diffusion from a general wrinkling process 
However, Applicant has not provided any evidence showing criticality of the claimed light diffusion. 
Applicant argues that there appears to be an absence of teachings between cited references that would instruct someone about how to achieve or control particular light diffusive characteristics using a curing initiator with partial or fully cured resin composition layers during formation of wrinkle surface products. The references should reasonably guide and direct teachings with wrinkle coatings for a reader to achieve Applicants particularized results.
However, even though Saewert and Basu do not explicitly disclose the claimed light diffusive characteristic, based on the composition of the wrinkled coating, including materials and structure, being identical to that presently claimed, it is clear that the wrinkled coating would intrinsically be diffusive as claimed, absent evidence to the contrary.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). (See also MPEP 2112.01, I & II.). It is the examiner’s position that a sound basis has been set forth for believing that the product of the prior art is the same as that claimed. The Office realizes that the claimed properties are not positively stated by the reference. However, the reference teaches all of the claimed components. Therefore, the claimed properties 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787